Title: From George Washington to Richard Caswell, 28 March 1778
From: Washington, George
To: Caswell, Richard



Sir
Head Quarters Valley Forge 28th March 1778

I have been this day honoured with yours of the 15th Feby and am pleased to hear that you have found an opportunity of purchasing a quantity of Cloathing for the Troops of your State, which I beg may be forwarded as quick as possible, not to the Cloathier General but to Brig: Genl [Mc]Intosh who commands the North Carolina Troops. My reason for desiring this is, that the Troops of your State will by these means be sure of having the whole appropriated to their particular use, but if it goes into the hands of the Cloathier General it will get mixt with the general mass of continental Cloathing, and may be delivered out to the troops of other States. I would not have you wait to have the Cloathing made up in Carolina. If it comes on in piece as far as Lancaster it may be made up there in such Garments as are most wanted. I am also exceedingly glad to hear that you have made a purchase of Salt provision, very little of which, to what ought to have been, has been put up to the Northward, owing to neglect or mismanagement in

the Commissary’s department. I beg you will not discontinue your purchases of Salt Meat, if it is in your power to extend them, for I am certain we shall have occasion for it.
I hope some means have been fallen upon before this time for the completion of the Battalions of your State. Whether it be by drafting or recruiting, I desire that the Men may be sent forward as fast as they are raised, always under the charge of a commissioned Officer. They need not wait for innoculation as they can conveniently go through the disorder in or near Camp, and the men will not have a long march to perform after their recovery which has always proved more destructive than the small pox itself.
There is every appearance of General Howes drawing Reinforcements from New York and Rhode Island, and I very much fear he will be in a condition to take the field before we are prepared for him. I have wrote pressingly to every State to forward on their levies without loss of time, and I am certain that the same Zeal which has ever actuated you when your Country wanted your assistance will be exerted upon this occasion. I am with Respect and Regard Sir Yr most obt Servt.

P.S. I have desired the Cloth to be sent forward upon a supposition that it will be difficult to get it made up in Carolina. But if it can be done speedily it will be as well or better. If made will you be pleased to order the Cloaths to be made large.

